                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-61268-BLOOM/Valle

SANDRA PURCELLA,

       Plaintiff,

v.

MERCANTILE ADJUSTMENT
BUREAU, LLC,

      Defendant.
________________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon Plaintiff’s Motion for Attorneys’ Fees and Costs,

ECF No. [23] (the “Motion”). The Court previously referred the Motion to Magistrate Judge Alicia

O. Valle. ECF No. [25]. On November 13, 2019, Judge Valle issued a Report and

Recommendations recommending that the Motion be granted in part and denied in part. ECF No.

[33] (the “R&R”). The recommendations reflect reductions in the hourly rate requested and the

number of hours expended, which Judge Valle concluded are warranted in this case. Specifically,

Judge Valle found that the Motion lacked sufficient background information regarding the

experience and qualifications of the attorneys and paralegal, and the customary fee charged. Judge

Valle determined that the Plaintiff’s failure to meet her burden to produce satisfactory evidence

that the rate requested is in line with prevailing market rates weighed in favor of a lower hourly

rate. Id. at 8-10. Additionally, Judge Valle recommended a 10% reduction in hours for various

billing inefficiencies, including vague time entries and entries for clerical and administrative tasks.

Id. at 11-12. The R & R recommended compensation for 15.75 hours at reduced hourly rates of

$350.00, $300.00, and $125.00 amounts for a total award of $4,963.00 in attorneys’ fees.
                                                               Case No. 18-cv-61268-BLOOM/Valle


        Plaintiff filed timely objections to the R&R, ECF No. [34] (“Objections”), to which

Defendant filed a Response, ECF No. [35]. The Court has reviewed the Motion and the record, has

conducted a de novo review of Judge Valle’s R&R in light of the Objections, and is otherwise fully

advised in the premises. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28

U.S.C. § 636(b)(1)); Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (“Where a

proper, specific objection to the magistrate judge’s report is made, it is clear that the district court

must conduct a de novo review of that issue.”).

        Specifically, Plaintiff objects to Judge Valle’s reduction in the hourly rate billed by the

attorneys in this case. 1 Plaintiff argues that the hourly rates should not be reduced below $375.00

per hour because the law firm involved in this case has exclusively handled Florida consumer debt

law since 2009. Moreover, the Plaintiff argues that this district recently awarded two attorneys

with less experience practicing law $375 per hour in an FDCPA case. The Court notes that while

another attorney may have been awarded the hourly fee sought here, each case stands on its own

unique facts, including the relative efforts, supporting information and experience of the involved

attorneys. Critically, the Plaintiff’s Objections fail to address Judge Valle’s ultimate determination

that Plaintiff failed to meet her “burden of producing satisfactory evidence that the requested rate

is in line with prevailing market rates.” Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292,

1299 (11th Cir. 1988). Upon review, the Court finds Judge Valle’s R&R to be well-reasoned and

correct, and that Plaintiff’s Objections are overruled.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Judge Valle’s R&R, ECF No. [33], is ADOPTED.

            2. The Motion, ECF No. [23], is GRANTED IN PART AND DENIED IN PART.


1
 Plaintiff has not objected to Judge Valle’s recommended reduction in the paralegal’s billing rate or the
10% reduction in hours expended overall.


                                                   2
                                                              Case No. 18-cv-61268-BLOOM/Valle


             3. Plaintiff is awarded a total of $4,963.00 in attorneys’ fees.

             4. This case shall remain CLOSED.

       DONE AND ORDERED in Chambers at Miami, Florida, on December 5, 2019.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of record




                                                   3
